UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6341



EARL ANDERSON FRANKLIN,

                                              Plaintiff - Appellant,

          versus


LISA BLUE BOGGS, United States Attorney; N.
CARLTON TILLEY, JR., U. S. District Judge;
WALTER C. HOLTON, JR., Assistant United States
Attorney,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Frank W. Bullock, Jr., Dis-
trict Judge. (CA-00-157-1)


Submitted:   May 11, 2000                     Decided:   May 17, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earl Anderson Franklin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Earl Anderson Franklin appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no revers-

ible error.    Accordingly, we affirm on the reasoning of the dis-

trict court. See Franklin v. Boggs, No. CA-00-157-1 (E.D.N.C. Feb.

25, 2000).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2